                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                              CRIMINAL ACTION

       V.                                             NO. 16-336

PETER PAPPAS                                          Hon. John Michael Vazquez


                                                 ORDER

       AND NOW, this                    day of                                  ,   2019,   upon


agreement of the parties, it is hereby ORDERS!) that the Defendant, Peter Pappas, shall be

permitted to travel to Canada between November 24,2019 and December 2,2019. Pro-Trial

Sen’ices or its designee shall reflirn Defendant’s passport to him for these travel purposes.      Upon


his return to the United States, the Defendant shall surrender his passport to his Pre—Trial

Services Officer or designee no later than the close of business on December 6,2019. AlL otFer

conditions of release, including    unsecured appearance   bond, shall remain in effect.


                                                 BY THE COURT:


                                                  Cts%J2Q \1-                        /
                                                 [ION, 10F1N M1CHASVKUEZ
                                                 United States District Judge
Consented as to form and   entry:


&
Erica Lw
Assistant United States Attorney


liromas B. Thellwoar, Esquire
Attorney for Defendant, Peter Pappas
Thomas B. Beliwoar, Esquire
ID No. 60470
LUONGO BELLWOAR LISP
126W. Miner St
Westchester, PA 19382
610-430-6600
Thcllwoarøltupnaoflellwoar,com


                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                        :      CRIMiNAL ACTION

         V.                                            NO. 16-336

PETER PAPPAS                                           Hon. John Michael Vazquez


       STIPULATION AND ORIER PERMITTING TRAVEL WHILE ON RELEASE

           It is hereby stipulated and agreed to between the United States of America through Erica

Liu,   AUSA, and Defendant Peter Pappas by and through counsel, Thomas B. Bellwoar, Esq.,

that Defendant’s conditions of release may be modified as follows:

           1.     On July 19, 2016, the Defendant pled guilty to certain charges and was released

on a $100,000 unsecured appearance bond.

           2.     Pursuant to the Order of Release, Defendant was required to surrender his

passport to Pre-Tdal Services, and his travel was restricted to the continental United States

absent fhrther Court Order.

           3.     Defendant’s passport has been temporarily returned to him pursuant to Court

 Order several times over the past thee years in order to allow travel to Canada to visit his

 family,

           4.     Each time Defendant has received permission to travel outside the country, he has

 duly surrendered his passport to Pre-Trial Services upon his return.
          5.   Defenclant requests the Cowl, with the agreement of the Government, to allow

him to travel to Canada with his wire and children on November 25, 2019 and return to the

United States on December 2, 2019, 11w the purpose of visiting his litmi ly over the Thanksgiving

hohclay.

          6.   Defendant has been cooperative throughout his case, is in full compliance with all

conditions of release and is not a risk ornight.

          7.   The parties agree that a designee of Pre-Trial Services shall release Defendant’s

passport to him at his request in order to permit the above requested travel.

          8.   Upon his relurn to the United States, Delbndant shall return his Passport to Pre

Trial Services or its designee.

          9.   Defendant’s travel plans will not intcrlbrc with any court proceeding in this

matter.



                                       By:___________
                                        Ltrica Un, AUSA


                                         CThf3—
                                         Thomas B. tieliwoar, Esquire
                                          Attorney lbr Delbndant, Peter Pappas
